Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 Claim Rejections - 35 USC § 112
Claims 11-18, 20-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 23 are rejected for the recitation of “wherein each of the strength members has a diameter of 0.38mm to 0.54mm”. Applicant has not pointed to support for such an amendment nor has Examiner found support for such an amendment. The present specification, while having support for 0.38mm and 0.54mm in Examples 1 and 2 does not provide support for the broad recitation of 0.38-0.54 mm. Applicant is advised to point to support for such an amendment or amend the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18, 20-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JPH04-222215) in view of Boiocchi et al. (EP 09089329).
Regarding claims 11-12, 14, 16-18, 20-25, 27 and 30, Tanaka et al. teach a rubberized reinforcing ply for articles for pneumatic vehicle tires such as a carcass made of elastomeric material wherein the reinforcing ply comprises a multitude of strength members wherein each strength member consists of at least one twisted multifilament yarn composed of polyethylene terephthalate (PET) wherein the multifilament yarn has a crystallinity is 55% or more and has a birefringence ∆n of 0.12 or more and the rubberized material has a thickness D [0033 and 0052]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 
Although Tanaka et al. does not disclose the method of measuring the crystallinity, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method of measuring the crystallinity and given that Tanaka et al. meets the requirements of the claimed article, Tanaka et al. clearly meet the requirements of present claims article.
Tanaka et al. are silent regarding the claimed yarn count, parallel spaced apart arrangement, density of the strength members, twist rate and twist factor. However, Boiocchi et al. teach strength members arranged in parallel and spaced apart with a yarn count of 420-840 dtex for  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the diameter disclosed by Bioccchi et al. and the diameter disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the diameter, it therefore would have been obvious to one of ordinary skill in the art that the diameter disclosed in the present claims is but an obvious variant of the diameter 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed yarn count and parallel spaced apart arrangement of Boiocchi et al. in Tanaka et al. in order to increase mechanical strength and decrease weight and arrive at the claimed invention. Further, although the previous combination is silent regarding the claimed end twist rate. It would have been obvious to one of ordinary skill in the art at the time of the invention to use an end twist rate as claimed in order to provide a balanced yarn as is known in the art. 
The previous combination is silent regarding the claimed ultimate tensile strength and elongation at break and reduced rolling resistance as compared to a tire with a conventional PET carcass ply as claimed. However, given the previous combination teaches such a similar article made of such similar materials (including PET) in such a similar fashion with such similar properties including epdm, birefringence and crystallinity, the claimed ultimate tensile strength and elongation at break and elongation at break and reduced rolling resistance as compared to a tire with a conventional PET carcass ply is necessarily inherent. Further, the present specification teaches the ultimate tensile strength is achieved with the yarn count as claimed which is taught by Boiocchi et al. and the birefringence and crystallinity which is taught by Tanaka et al. and therefore, the reinforcing ply possesses the claimed reduced rolling resistance.
Tanaka et al. are silent regarding the claimed linear density-based rubberization thickness GD. The present specification teaches that the GD as claimed in claim 15 yields the claimed rolling resistance. Boiocchi et al. teach rubberization thickness D  and linear density similar to that of the present specification and as set forth above, the claimed breaking strength is inherent to the cited art and therefore the claimed linear density-based rubberization thickness GD is 
Regarding claims 13 and 26, The previous combination is silent regarding the claimed and hot shrinkage. However, given the previous combination teaches such a similar article made of such similar materials in such a similar fashion with such similar properties including birefringence and crystallinity, the claimed hot shrinkage is necessarily inherent. 
Regarding claims 15 and 28, Tanaka et al. are silent regarding the claimed linear density-based rubberization thickness GD. However, Boiocchi et al. teach rubberization thickness D  and linear density similar to that of the present specification and as set forth above, the claimed breaking strength is inherent to the cited art and therefore the claimed linear density-based rubberization thickness GD is inherent and taught by the previous combination. 

Art Cited but not used in Rejection
CN 104494169 teaches polyester fiber used in tire construction with denier similar to that claimed. 
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited art does not teach the newly recited limitations. As set forth above, the new limitations are taught by or obvious over the cited art. Further, support for the newly recited diameter is not found in the specification as originally filed as set forth above in the 35 USC 112 rejection above.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/
Examiner, Art Unit 1789